Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
                                                                 FILED
                                                               Jan 05 2012, 8:27 am
any court except for the purpose of
establishing the defense of res judicata,                             CLERK
                                                                    of the supreme court,
collateral estoppel, or the law of the case.                        court of appeals and
                                                                           tax court



ATTORNEYS FOR APPELLANT:                           ATTORNEY FOR APPELLEES:

DAVID W. WESTLAND                                  GORDON A. ETZLER
JACK A. KRAMER                                     Gordon A. Etzler & Associates, LLP
Tauber Westland & Bennett P.C.                     Valparaiso, Indiana
Schererville, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

FIRST MIDWEST BANK, successor in                   )
interest to BANK CALUMET, N.A.,                    )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )       No. 64A04-1103-PL-120
                                                   )
DEAN VANDER WOUDE and                              )
TIMOTHY KOSTER,                                    )
                                                   )
       Appellees-Plaintiffs.                       )


                      APPEAL FROM THE PORTER SUPERIOR COURT
                           The Honorable Roger Bradford, Judge
                             Cause No. 64D01-0605-PL-3878



                                         January 5, 2012


                 MEMORANDUM DECISION - NOT FOR PUBLICATION



ROBB, Chief Judge
                                  Case Summary and Issues

       The predecessor in interest to First Midwest Bank (“FMB”) mistakenly recorded a

property mortgage in the wrong county recorder’s office. Another bank foreclosed on a

different mortgage for the same property, and real estate investors purchased the property at a

Sheriff’s sale and proceeded to sell it to a third-party. In executing the sale they encountered

problems which led them to sue FMB. Following a jury trial regarding damages for slander

of title, FMB appeals the trial court judgment thereon. FMB raises two issues, which we

reorder and restate as: whether the trial court erred in granting summary judgment as to

slander of title in favor of Dean Vander Woude and Timothy Koster and denying the same in

favor of FMB; and whether the trial court erred in denying FMB’s motion for judgment on

the evidence during a trial for damages. We conclude that the trial court erred in granting

summary judgment to Vander Woude and Koster as to their claim for slander of title because

a genuine issue of material fact remains. Accordingly, we reverse the trial court’s order

granting summary judgment, decline FMB’s invitation to enter summary judgment in its

favor, and remand this case for further proceedings on this claim. This nullifies the jury

verdict regarding damages for FMB’s slander of title, so we need not address FMB’s

appellate challenge regarding its motion for judgment on the evidence.

                                Facts and Procedural History

       In 1999, Michael and Kim Angelini executed a note and mortgage with Bank

Calumet, National Association (“Bank Calumet”) regarding a Porter County property. Bank

Calumet mistakenly recorded this mortgage in the Lake County Recorder’s Office and not in



                                               2
the Porter County Recorder’s Office. The Angelinis defaulted on this note and mortgage

and, in October 2004, Bank Calumet initiated a foreclosure action in Porter Superior Court.

In November 2004, the Porter Superior Court entered a default judgment. The Angelinis

filed for bankruptcy soon thereafter, which caused the Porter Superior Court to stay the

foreclosure.

        The Angelinis also executed a note and mortgage against the same property with Bank

One, and defaulted on this note and mortgage, too. Bank One filed a foreclosure action in

Porter Superior Court, and the property was sold at a Sheriff’s sale in March 2005 to Dean

Vander Woude and Timothy Koster, who immediately took possession of the property via a

Sheriff’s deed. A Bank Calumet mortgage lien did not appear on the chain of title in the

Porter County Recorder’s Office. In May 2005, Vander Woude and Koster entered into a

purchase agreement to sell the property to a third party, scheduled with Ticor Title Company

to close on or before June 30, 2005, as Vander Woude and Koster contend, or July 6, 2005,

as FMB contends.1

        Meanwhile, the Porter Superior Court lifted the stay of Bank Calumet’s foreclosure

action and a Sheriff’s sale was scheduled for June 2005. In May 2005, upon noticing the

newspaper listing for a Sheriff’s sale, Vander Woude contends he contacted David Westland,

a Bank Calumet attorney, to prevent a second Sheriff’s sale. Westland does not recall this




        1
           The dispute over this date could be relevant to determining whether Vander Woude and Koster
sustained damages, but due to our conclusion below, this date is a factual issue to be determined by a fact-
finder, if at all. Further, to the extent that this dispute affects a finding of the knowledge of Bank Calumet
personnel and the maliciousness of any later statements, this disputed date presents a genuine issue of material
fact for the fact-finder, if at all.

                                                       3
conversation. The June 2005 Sheriff’s sale was eventually canceled, but another was later

scheduled for August 24, 2005.

       Shortly before Vander Woude’s and Koster’s sale of the property was to close, Ticor’s

title search revealed the Bank Calumet foreclosure action. Ticor rescheduled the closing and

Vander Woude and Koster discounted the sale of the property by $15,000. Ticor required

Vander Woude and Koster produce $96,600, the amount of the listed mortgage in favor of

Bank Calumet, before issuing clean title and a title insurance policy in the sale to the third

party. Vander Woude and Koster produced and Ticor retained $96,600, and the sale was

completed.

       At some point Bank Calumet began to assist Vander Woude and Koster in correcting

the errors and eliminating the mortgage and judgment liens. Specifically, Bank Calumet sent

a letter to the Porter County Sheriff’s Office dated August 10, 2005, to cancel the August 24,

2005 Sheriff’s sale. In compliance with a demand from Vander Woude’s and Koster’s

attorney, Bank Calumet completed and recorded a release of mortgage in the Lake County

Recorder’s Office on September 19, 2005. In November 2005, Ticor still had not released

escrowed funds to Vander Woude and Koster. Bank Calumet requested Ticor do so, entered

an indemnity agreement with Ticor on November 17, 2005, and on December 1, 2005, made

a last request for Ticor to release escrowed funds to Vander Woude and Koster.

       In May 2006, Bank Calumet merged with and into FMB. FMB does not dispute that it

is the successor in interest to Bank Calumet for purposes of this case. Also in May 2006,

Vander Woude and Koster filed suit against FMB, alleging slander of title, intentional



                                              4
interference with a contract, and conversion. Pursuant to cross-motions for summary

judgment, the trial court entered summary judgment in favor of FMB as to intentional

interference with a contract and conversion, and in favor of Vander Woude and Koster as to

slander of title. At a February 2011 jury trial for damages, FMB filed a motion for judgment

on the evidence at the close of Vander Woude’s and Koster’s case. The trial court denied

this motion, the jury awarded damages to Vander Woude and Koster in the amount of

$99,900, and the trial court entered a judgment in that amount. FMB now appeals.

Additional facts will be supplied as appropriate.

                                  Discussion and Decision

                                   I. Standard of Review

       We review a trial court’s summary judgment order de novo. Kovach v. Caligor

Midwest, 913 N.E.2d 193, 196 (Ind. 2009). We apply the same standard as the trial court:

whether the designated evidence shows that there is no genuine issue as to any material fact

and that the moving party is entitled to judgment as a matter of law. Ind. Trial Rule 56(C);

Freidline v. Shelby Ins. Co., 774 N.E.2d 37, 39 (Ind. 2002). In making this determination,

we construe all facts and reasonable inferences in a light most favorable to the non-moving

party, Boggs v. Tri-State Radiology, Inc., 730 N.E.2d 692, 695 (Ind. 2000), and resolve all

doubts as to the existence of a factual issue against the moving party, Tibbs v. Huber, Hunt &

Nichols, Inc., 668 N.E.2d 248, 249 (Ind. 1996). The moving party has the initial burden to

prove that there are no genuine factual issues and that judgment as a matter of law is

appropriate, and only then must the non-moving party respond by setting forth specific facts



                                              5
in the designated evidence demonstrating the opposite is true. Stephenson v. Ledbetter, 596

N.E.2d 1369, 1371 (Ind. 1992).

       A genuine issue of material fact exists where facts concerning an issue which would

dispose of the litigation are in dispute, or where undisputed facts are capable of supporting

conflicting inferences on such an issue. Briggs v. Finley, 631 N.E.2d 959, 963 (Ind. Ct. App.

1994), trans. denied. We may affirm a trial court’s grant of summary judgment upon any

theory supported by the designated materials. Sims v. Barnes, 689 N.E.2d 734, 735 (Ind. Ct.

App. 1997), trans. denied. Additionally, we “may determine in the context of summary

judgment a mixed question of law and fact.” Ebbinghouse v. FirstFleet, Inc., 693 N.E.2d

644, 647 n.2 (Ind. Ct. App. 1998), trans. denied.

       The fact that the parties filed cross-motions for summary judgment does not alter our

standard of review. Pond v. McNellis, 845 N.E.2d 1043, 1053 (Ind. Ct. App. 2006), trans.

denied. We consider each motion separately to determine whether the moving party is

entitled to judgment as a matter of law. Id.

                                     II. Slander of Title

       In Vander Woude’s and Koster’s motion for partial summary judgment, they describe

the following circumstances as bases for the slander of title claim: 1) Bank Calumet filed suit

to foreclose property of which it knew or should have known it had no security interest; 2)

Bank Calumet scheduled two Sheriff’s sales of the property, at least one of which Bank

Calumet scheduled after Vander Woude personally called a Bank Calumet attorney and told

him that Bank Calumet had no right to foreclose upon the property; 3) Bank Calumet failed



                                               6
to immediately execute a release of the mortgage of the property; and 4) Bank Calumet failed

to immediately waive any rights to the property.

       The elements of slander of title are that false statements were made, with
       malice, and that the plaintiff sustained pecuniary loss as a necessary and
       proximate consequence of the slanderous statements. Malice is when one
       publishes the matter with the knowledge that it is false or with reckless
       disregard as to whether it is false or not.

Morris v. G. Rassel, Inc., 576 N.E.2d 596, 599 (Ind. Ct. App. 1991) (citation omitted).

       In reviewing the designated evidence under the framework of Vander Woude’s and

Koster’s specific allegations of Bank Calumet’s slander of title, we conclude: 1) Bank

Calumet’s lawsuit to foreclose the property was absolutely privileged and any false statement

contained therein is not actionable; 2) questions of material fact remain as to whether Bank

Calumet itself scheduled Sheriff’s sales of the property, and if it did so, whether it did so

with malice; 3) Bank Calumet’s failure to immediately execute a release of mortgage does

not constitute a false statement made with malice; and 4) Bank Calumet’s failure to

immediately release all rights to the property does not constitute a false statement made with

malice. As a result, we reverse the trial court’s order granting summary judgment in favor of

Vander Woude and Koster regarding their slander of title claim, decline FMB’s invitation to

grant summary judgment in its favor as to this claim, and remand this case to the trial court to

continue proceedings.

       We now explain these conclusions. First, Bank Calumet’s foreclosure lawsuit,

effectually a statement that it held a security interest in the property, is a statement contained

in a pleading that is pertinent and relevant to that foreclosure litigation, and therefore is



                                                7
absolutely privileged. See Trotter v. Indiana Waste Sys., Inc., 632 N.E.2d 1159 (Ind. Ct.

App. 1994) (regarding absolute privilege of statements made in pleadings). As a result, Bank

Calumet’s foreclosure suit cannot form the basis for this claim by Vander Woude and Koster.

       Second, the designated evidence reveals at least one genuine issue of material fact:

whether Bank Calumet scheduled both Sheriff’s sales. Vander Woude and Koster claim that

Bank Calumet scheduled them, but Bank Calumet responds that the sales were scheduled by

a deputy of the Porter County Sheriff’s Department pursuant to a court order.

       Indeed, Kathy Nichols, a Deputy in the Civil Bureau of the Porter County Sheriff’s

Department, submitted an affidavit which at least raises a factual issue of Bank Calumet’s

role in scheduling the Sheriff’s sales:

       2. As part of my job, I am in charge of administering and monitoring Sheriff’s
       sales of real estate in Porter County, Indiana.
       ***
       4. In January of 2005, Pursuant to a Court Order issued in the case of Bank
       One v. Angelini, . . . I issued a Notice of Sheriff’s Sale, . . . for the real estate
       commonly known as . . . Franklin Street, Valparaiso, IN 46383 . . . . The date
       of the Sheriff’s sale was set for March 9, 2005.
       5. The Sheriff’s sale of . . . Franklin Street took place as scheduled . . . . The
       successful bidders were Dean Vander Woude and Tim Koster.
       7. In April of 2005, Pursuant to a Court Order issued in the case of Bank
       Calumet v. Angelini, . . ., I issued a Notice of Sheriff’s Sale for the real estate
       commonly known as . . . Franklin Street, Valparaiso, IN 46383. The date of
       this Sheriff’s sale was set for June 8, 2005.
       8. Due to the volume of properties for which I administer Sheriff’s sales, I did
       not realize at that time that . . . Franklin Street had already been sold at a
       previous Sheriff’s sale.
       ***
       13. I received from Attorney [David] Westland a letter dated May 5, 2005
       asking me to cancel the June 8, 2005 Sheriff’s sale of . . . Franklin Street. I
       believe the reason for this cancellation was due to a bankruptcy being filed.
       14. In June of 2005, pursuant to another Court Order issued in the case of
       Bank Calumet v. Angelini, . . ., I prepared a Notice of Sheriff’s Sale for . . .


                                                8
        Franklin Street, Valparaiso, IN 46383. The date of this sale was set for August
        24, 2005.
        15. I received from Attorney Westland a letter dated August 10, 2005 asking
        me to cancel the August 24, 2005 Sheriff’s sale of . . . Franklin Street. I
        believe the reason for this cancellation was because of a bankruptcy being
        filed.

App. to Br. of Appellant at 124-25 (emphases added).

        This remains a factual issue, and therefore summary judgment in favor of FMB is also

inappropriate, because Bank Calumet’s role in Nichols’ scheduling the sales is unclear.

Although Nichols notes that she took that action pursuant to a court order, it is unclear if

Bank Calumet assisted her in this regard by, perhaps, delivering the court order to her and

directing her to do so in accordance with the court order on a date of Bank Calumet’s

choosing. This factual issue prevents summary judgment.2

        Bank Calumet’s alleged failure to immediately execute a release of the mortgage and

its alleged failure to immediately waive any rights to the property do not constitute false

statements made with malice. Inaction may sometimes lead to liability when one has a duty

to correct a misunderstanding or updated information renders other information inaccurate,

i.e., an attorney’s duty to be candid with the court, or a party’s duty to update discovery

responses with new or amended information. However, inaction or silence cannot be the

basis for a slander of title claim.




        2
          We also note that, to the extent Bank Calumet did schedule the second Sheriff’s sale, Vander Woude
and Koster contend that doing so constitutes slander of title because Vander Woude called Westland in May
2005, which would have explicitly put Bank Calumet on notice that proceeding with Sheriff’s sale would be
improper. If it turns out that Bank Calumet did make a false statement that led to scheduling of the Sheriff’s
sale, we would need to address whether Bank Calumet did so with malice. Due to our conclusion that a factual

                                                      9
                                              Conclusion

        We conclude that the trial court erred in granting summary judgment to Vander

Woude and Koster as to their claim for slander of title because a genuine issue of material

fact remains. Accordingly, we reverse the trial court’s order granting summary judgment,

decline FMB’s invitation to enter summary judgment in its favor, and remand this case for

further proceedings consistent with this opinion. This nullifies the jury verdict regarding

damages for FMB’s slander of title, so we need not address FMB’s appellate challenge

regarding its motion for judgment on the evidence.

        Reversed and remanded.

BARNES, J., and BRADFORD, J., concur.




issue remains over Bank Calumet’s role in scheduling the Sheriff’s sale, we need not address whether malice
was present or the various other issues this latter factual contention raises.

                                                    10